Exhibit 10.1

 

GRAPHIC [g288991kg01i001.jpg]

 

 

December 4, 2012

 

Dynegy Roseton, L.L.C.

 

Ladies & Gentlemen:

 

Louis Dreyfus Highbridge Energy LLC or affiliate (the “Buyer”) is pleased to
enter into this letter agreement (together with Exhibit A hereto, this
“Agreement”) with Dynegy Roseton, L.L.C. (the “Seller”) for the acquisition of
the Acquired Assets consistent with the terms set forth in this Agreement.
Capitalized terms used but not defined herein have the meanings ascribed to them
in the term sheet attached as Exhibit A hereto. The Acquired Assets will be sold
in connection with the chapter 11 cases commenced by the Seller under Case
No. 11-38111 and related plan of liquidation. We are prepared to move swiftly to
bring this transaction to completion and would like to enter into this Agreement
with the Seller to transact on the terms set forth in Exhibit A hereto, which
Agreement shall be subject to the approval of the Bankruptcy Court in the case
of the Seller. The Seller and the Buyer (each a “Party” and together, the
“Parties”) hereby agree as follows:

 

1.  Terms of Acquisition.  The acquisition will be structured as an acquisition
of the Acquired Assets on the terms set forth in Exhibit A hereto (the
“Transaction”), which terms have been reviewed, prepared and negotiated by the
Parties in consultation with their respective legal counsel and other advisors.
All material terms of the Transaction are set forth in Exhibit A hereto.

 

2.  Definitive Agreements.  Upon execution of this Agreement, the Parties will
negotiate in good faith to prepare and enter into definitive agreements
consistent with the terms and conditions set forth in Exhibit A hereto (the
“Definitive Documentation”).

 

3.  Termination.  Subject to Section 4 hereof and the approval of this Agreement
by the Bankruptcy Court, this Agreement shall be binding on the Parties but
shall terminate promptly upon the earlier of (a) due execution and delivery of
Definitive Documentation by the Parties and (b) failure of the Bankruptcy Court
to approve the terms of this Agreement or the Definitive Documentation within 45
days after the date of execution of this Agreement.

 

4.  Due Authorization.  Each of the Parties hereby represents and warrants that
it has the requisite limited liability company or corporate (as applicable)
power and authority to enter into, execute and deliver this Agreement and
perform the transactions contemplated hereby (including entering into the
Definitive Documentation) and has taken all necessary limited liability company
or corporate (as applicable) action required for the due authorization,
execution, delivery and performance by it of this Agreement and the transactions
contemplated hereby,

 

--------------------------------------------------------------------------------


 

subject in the case of the Seller to (a) the approval of the Bankruptcy Court,
(b) the consent of Seller’s creditors entitled to exercise consent rights in
connection with Seller’s bankruptcy proceedings with respect to the Transaction
and (c) approval by the member of the Seller and any required consents by parent
entities with respect to the transaction. Each of the Parties hereby represents
and warrants that this Agreement constitutes the legally valid and binding
obligation of it enforceable against it in accordance with its terms, subject in
the case of the Seller to the aforementioned conditions.

 

5.  No Consents.  Each of the Parties hereby represents and warrants that as to
it, none of the execution, delivery or performance of this Agreement and none of
the execution or delivery of the Definitive Documentation will require any
consent, approval, license, permit, order or authorization of, registration,
notice, declaration or filing with or to any governmental entity or person,
subject to the filing of any application to be filed with, and the receipt of
any order required to be issued by, the FERC under Section 203 of the Federal
Power Act and in the case of the Seller to (a) the approval of the Bankruptcy
Court, (b) the consent of Seller’s creditors entitled to exercise consent rights
in connection with Seller’s bankruptcy proceedings with respect to the
Transaction and (c) approval by the member of the Seller and any required
consents by parent entities with respect to the transaction.

 

6.  Expenses.  Each Party will pay its own expenses incident to this Agreement
and the transactions contemplated hereby (whether or not such transactions are
consummated), including but not limited to counsel fees, accounting fees,
brokers’ fees and investment banking fees.

 

7.  Entire Agreement.  This Agreement together with all exhibits hereto and with
the Confidentiality Agreement dated September 27, 2012 constitute the entire
agreement between the Parties with respect to the subject matter hereof and
supersedes all prior agreements and understandings between the Parties with
respect to the subject matter hereof.

 

8.  Governing Law; Remedies.  The Parties agree that this Agreement shall be
governed by and construed in accordance with the laws of the State of New York,
without giving effect to any provision thereof that would require the
application of the substantive laws of any other jurisdiction, except to the
extent that such laws are superseded by chapter 11 of title 11 of the United
States Code (including with respect to the fiduciary duties applicable to
debtors and debtors in possession).  The Parties acknowledge that remedies at
law may be inadequate to protect the Parties against any actual or threatened
breach of this Agreement and, without limiting any other rights or remedies that
may be available to the Parties, agree to the granting of injunctive relief
without proof of actual damages in connection with any actual or threatened
breach.  The Parties hereto irrevocably waive any right to trial by jury in any
proceeding relating to this Agreement.  Each Party agrees that no failure or
delay by the other Party in exercising any right, power or privilege hereunder
shall act as a waiver thereof, nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege hereunder.

 

9.  Counterparts.  This Agreement may be executed in multiple counterparts, each
of which will be deemed an original, but all of which together will constitute
one and the same instrument. Counterparts to this Agreement may be delivered via
facsimile or electronic mail.

 

--------------------------------------------------------------------------------


 

If this Agreement correctly sets forth our understanding, please so indicate by
signing a copy of this Agreement in the space provided below and returning a
copy to us no later than the close of business on December 10, 2012.

 

[Signatures Follow]

 

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

Louis Dreyfus Highbridge Energy LLC

 

 

 

 

 

By:

/s/ William C. Reed II

 

 

Name: William C. Reed II

 

 

Title: President and CEO

 

 

Accepted and agreed to as

 

of the date first above written:

 

 

 

DYNEGY ROSETON, L.L.C.

 

 

 

By:

/s/ Robert C. Flexon

 

 

 

Name: Robert C. Flexon

 

 

Title: President and CEO

 

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Roseton Sale Transaction

Summary Term Sheet

 

Following is a summary term sheet related to an acquisition of the Roseton power
generation facility (the “Term Sheet”). The Term Sheet supersedes any other term
sheet and the form of equity purchase agreement previously delivered to
potential bidders.

 

The terms and conditions described herein are preliminary and are subject to
change and do not purport to summarize all of the conditions, terms, covenants,
representations, warranties and other provisions which would be contained in
definitive legal documentation for the transactions contemplated hereby. No
agreements provided for herein shall be effective unless and until definitive
agreements are entered into by the applicable parties and such definitive
agreements become effective in accordance with their terms.

 

Parties

 

Dynegy Roseton, L.L.C. as “Seller”

 

Louis Dreyfus Highbridge Energy LLC or affiliate, as “Buyer”

 

 

 

Structure

 

Sale of assets (Roseton facility only)

 

 

 

Purchase Price

 

·      $19.5 million cash

 

·      No net working capital adjustments, as an asset deal

 

·      Purchase price to be adjusted at close:

 

·      Upwards in an amount equal to any net cash loss of the business between
1/1/13 and closing; or

 

·      Downwards in an amount equal to any net cash gain of the business between
1/1/13 and closing, but only to the extent such gain has not been paid to reduce
property taxes (per agreement with taxing authorities)

 

·      No other purchase price adjustments

 

·      No holdbacks or escrows

 

·      Seller to provide allocation of Purchase Price among the Acquired Assets
for tax purposes

 

 

 

Acquired Assets

 

All properties and assets (1) owned by Seller (including those to be conveyed by
PSEG upon termination of the sale/leaseback structure), (2) used or held in
connection with the ownership, lease, use or operation of the Roseton facility
and (3) located at the Roseton facility site, including, as limited by the
foregoing limitations:

 

·      Real property

 

--------------------------------------------------------------------------------


 

 

 

·      Machinery and equipment

 

·      Inventory of spare parts, coal and fuel oil, except to the extent used in
the ordinary course

 

·      IT assets on-site

 

·      Assumption of Central Hudson Agreement and other Assumed Contracts
determined by Buyer, to the extent assignable

 

·      Pre-closing insurance proceeds (if any) related to the Roseton facility

 

·      Transferable permits

 

·      Books and records relating to the Roseton facility

 

·      Emissions allowances currently allocated to the Roseton facility

 

 

 

Excluded Assets

 

Anything that is not an Acquired Asset, including:

 

·      Cash, cash equivalents, accounts receivable, deposits, etc.

 

·      Tax refunds for periods prior to closing, excluding property tax refunds

 

·      Seller’s trademarks and logos

 

·      Assets held by Seller off-site, such as IT equipment

 

·      Software (except to the extent on-site and transferable)

 

·      Transmission facilities and related assets owned by Central Hudson or
other third parties unaffiliated with Seller

 

·      Contracts other than Assumed Contracts

 

 

 

Buyer Assumed Liabilities

 

·      All real property tax liabilities associated with the Roseton facility
(including both accrued and unpaid real property taxes for 2012 and any 2013
taxes)

 

·      All on-site environmental liabilities associated with the Roseton
facility

 

·      Transfer tax liabilities arising from this transaction, if any (Seller
expects this transaction to be exempt from transfer taxes under section
1146(a) of the Bankruptcy Code)

 

·      Sales and use tax liabilities arising from this transaction, if any
(Seller expects substantially all of the assets included in this transaction to
be exempt from sales and use taxes under section 1146(a) of the Bankruptcy Code)

 

·      OPEB liabilities related to both the Roseton and Danskammer facilities

 

·      Severance obligations, if any, related to the Roseton employees (whether
due to termination, change in terms of employment, or otherwise) not hired by
Buyer

 

·      All cure costs and other post-closing obligations under any Assumed

 

2

--------------------------------------------------------------------------------


 

 

 

Contracts

 

·      Post-closing liabilities attributable to the Acquired Assets

 

 

 

Seller Retained Liabilities

 

·      Indebtedness for borrowed money of Seller

 

·      Seller incurred transaction costs

 

·      Liabilities of Seller under transaction documents

 

·      Pre-closing trade and vendor accounts payable (subject to adjustment
depending on Assumed Contracts)

 

·      Pre-closing corporate taxes and related fees payable

 

·      Severance obligations for Danskammer employees

 

·      Pension liabilities

 

·      Any liabilities that are not “Buyer Assumed Liabilities”

 

 

 

Seller Closing Deliverables

 

·      Deed

 

·      Bill of sale

 

·      Assignment and assumption agreement for Assumed Contracts

 

·      FIRPTA certificates

 

·      New York State Combined Real Estate Transfer Tax Return and Credit Line
Mortgage Certificate, and Certificate of Exemption from the Payment of Estimated
Personal Income Tax

 

·      New York State Board of Real Property Services Real Property Transfer
Report

 

·      Required governmental and third party consents, other than immaterial
consents or those typically obtained post-closing

 

·      Operating records

 

·      Personnel records, to the extent permitted by law

 

·      Seller Bringdown Certificate

 

·      Seller’s/Owners’ Affidavit (as the Title Company may reasonably require
to provide the Owner’s Title Policy)

 

·      Resolutions authorizing sale

 

 

 

Buyer Closing Deliverables

 

·      Purchase Price

 

·      Assignment and assumption agreement for Assumed Contracts

 

·      New York State Combined Real Estate Transfer Tax Return and Credit Line
Mortgage Certificate, and Certificate of Exemption from the Payment of Estimated
Personal Income Tax

 

·      New York State Board of Real Property Services Real Property Transfer

 

3

--------------------------------------------------------------------------------


 

 

 

Report

 

·      Required governmental and third party consents, other than immaterial
consents typically obtained post-closing

 

·      Buyer Bringdown Certificate

 

·      Resolutions authorizing purchase

 

 

 

Seller Representations and Warranties(1)

 

·      Organization

 

·      Due authorization and enforceability

 

·      Consents

 

·      No conflicts

 

·      Litigation

 

·      Title to Acquired Assets, subject to permitted liens(2)

 

·      Operations and Maintenance (i.e. no knowledge of needed material
repairs/replacements other than those scheduled)

 

·      Owned real property

 

·      Assumed contracts

 

·      Labor and ERISA matters

 

·      Environmental

 

·      Taxes

 

·      Compliance with laws; permits

 

·      Books and records

 

·      Financial advisors; brokers

 

 

 

Buyer Representations and Warranties

 

·      Organization

 

·      Due authorization and enforceability

 

·      Consents

 

·      No conflicts

 

--------------------------------------------------------------------------------

(1)  Reps will be typical of an “as is, where is” asset deal and not of an
equity deal (i.e. reps will speak to the assets and not the owner), will be
subject to materiality and where qualified by knowledge, knowledge will be
defined as actual knowledge of specified individuals.

 

(2)  Permitted liens will include standard exceptions, including customary and
reasonable items disclosed in title policies, statutory liens not yet due and
payable, M&M liens not yet due and payable or contested in good faith (no
requirement to bond or reserve), environmental liens imposed by governmental
entities, title of lessors under leases to be terminated at closing, terms of
assumed contracts, liens in real property records that do not materially
interfere, liens due to zoning and other laws that do not materially impair use
and liens attributable to buyer.

 

4

--------------------------------------------------------------------------------


 

 

 

·      Litigation

 

·      Financial capability

 

·      Market concentration

 

·      Opportunity for independent investigation

 

·      Financial advisors; brokers

 

·      No other representations made by Seller

 

·      As-Is Transaction

 

 

 

Covenants

 

·      Prior to closing Seller shall operate in the ordinary course(3) and shall
not:

 

·      sell, lease, license or otherwise dispose of Acquired Assets

·      terminate, modify or amend any Assumed Contract in a manner adverse to
Seller or Buyer

·      abandon any material rights under any Assumed Contract or fail to honor
or perform any Assumed Contract in a manner materially adverse to Seller or
Buyer

·      enter into any new material contracts w/o consultation with Buyer

·      fail to maintain Operating Records in ordinary course

·      institute, settle or agree to settle any material proceeding before any
governmental entity relating to the Acquired Assets

·      fail to maintain in full force and effect Seller’s insurance policies
related to the Roseton facility, consistent with past practice

 

·      Access

 

·      Seller will grant Buyer reasonable pre-closing access to Acquired Assets

 

·      Public announcements shall require mutual consent, subject to standard
exceptions

 

·      Tax matters

 

·      Parties will cooperate to file any tax returns relating to transfer taxes

·      Parties shall provide each other with information reasonably required to
file tax returns relating to the Acquired Assets for tax periods occurring prior
to the Closing

 

·      Regulatory approvals

 

·      Parties will cooperate to provide notices and obtain the appropriate
regulatory approvals (including FERC, FCC, NYPSC, NERC, NYDEC)

 

--------------------------------------------------------------------------------

(3)  Exceptions for bankruptcy process, collective bargaining agreement and as
otherwise expressly provided.

 

5

--------------------------------------------------------------------------------


 

 

 

·      Employee matters

 

·      Buyer may negotiate with the union to enter into modifications to the
expired collective bargaining agreement reflecting terms substantially similar
to the Last Best and Final Company Offer (“LBFO”) proposed by Seller

·      Buyer to offer employment to all represented employees at the Roseton
facility on terms of the expired collective bargaining agreement, as modified by
the LBFO proposed by Seller to the extent such terms have been lawfully
implemented by Seller, including, but not limited to, immediately providing the
same wages, benefit plans, level of benefits and all terms and conditions of
employment to which such employees were entitled as employees of Seller except
as such wages, benefits, benefits levels and other terms and conditions have or
may be modified by the LBFO.(4)

·      Buyer to offer non-represented employees at the Roseton facility
substantially similar compensation and benefits, in the aggregate, to the
Buyer’s current, similarly situated employees

·      Buyer responsible for any Roseton employee severance obligations (whether
due to termination, change in terms of employment, or otherwise) with respect to
those employees not hired by Buyer

·      Buyer will administer COBRA coverage for any Roseton employees not hired
by Buyer and pay for the COBRA premium subsidies to be paid pursuant to the
Seller’s severance plans

 

·      Confidentiality

 

·      Buyer to maintain confidentiality for two years after Closing of all
information obtained from Seller other than information related to the Acquired
Assets

 

·      Further assurances

 

·      Bankruptcy court filings

 

·      Buyer’s acknowledgements; nature of representations

 

·      Buyer may not rely on any information provided by Seller other than the
explicit representations and warranties made in the asset purchase agreement

 

·      Replacement or termination of credit support obligations

 

·      Buyer shall replace or terminate, as applicable, all credit support at
its expense (Seller to receive and retain

 

--------------------------------------------------------------------------------

(4)  Under the terms of the implmented LBFO, the Seller (and the Buyer as part
of its offer) “may change carriers or administrators for any benefits covered in
this Article in its sole discretion, provided that the Company provides same
level of benefits.”

 

6

--------------------------------------------------------------------------------


 

 

 

deposits/returned credit support)

 

·      Insurance

 

·      Seller’s insurance policies to terminate at Closing and Buyer solely
responsible for insurance post-Closing

·      Any insurance proceeds attributable to Acquired Assets will be for
Buyer’s account

 

·      Danskammer

 

·      Definitive transaction documents for the sale of Danskammer shall include
a provision prohibiting the new owner of the Danskammer site, to the extent
permitted by applicable law, from constructing, or allowing any third party to
construct, a power generation facility on the land, and from repowering, or
allowing any third party to repower, the existing Danskammer facility; provided,
however, that Seller shall have no duty to defend any challenge to, or to seek
to enforce, this prohibition. Seller shall use commercially reasonable efforts
to facilitate discussions regarding a direct agreement between Buyer and the
buyer of Danskammer regarding such provision

 

·      Post-closing filings

 

·      Buyer to make scheduled post-Closing filings

 

·      Seller trademarks and logos

 

·      Buyer to remove all trademarks and logos of Seller from the Acquired
Assets within 30 days of Closing

 

·      Title insurance and survey

 

·      Buyer may obtain title insurance and surveys at its expense; no
termination or other rights based on exceptions identified by title company
other than rights under the APA for breach by Seller of title reps

 

·      Replacement of shared contracts

 

·      Seller and Buyer shall cooperate to separate certain specified contracts
that are material for Roseton but currently relate to both Roseton and
Danskammer into separate agreements. Otherwise Buyer is solely responsible for
arranging for stand-alone master purchase agreements and other ancillary
contracts, if desired

 

·      Back-up bidder

 

·      Seller may sign a purchase agreement with a back-up bidder, pursuant to
the bidding procedures.

 

 

 

Buyer Closing Conditions

 

·      Material accuracy of representations and warranties

 

·      Material performance of covenants

 

·      Bring-down certificate

 

7

--------------------------------------------------------------------------------


 

 

 

·      Receipt of agreed upon material governmental approvals

 

·      Receipt of agreed upon material third party consents

 

·      Bankruptcy court order approving sale to successful bidder, subject to
satisfaction or waiver of all conditions

 

·      Closing of PSEG Transfer Agreement

 

·      Property tax authorities shall have agreed to reduce the aggregate tax
assessment on Roseton (which reduction may be implemented over a multiyear
period) by not less than 50% of the 2012 assessment on a per annum equivalent
basis

 

 

 

Seller Closing Conditions

 

·      Material accuracy of representations and warranties

 

·      Material performance of covenants

 

·      Bring-down certificate

 

·      Receipt of material governmental approvals

 

·      Receipt of material third party consents

 

·      Bankruptcy court order approving sale to successful bidder, subject to
satisfaction or waiver of all conditions including entry of order confirming
plan or plans of liquidation for Seller

 

·      Closing of PSEG Transfer Agreement

 

·      Replacement or termination, as applicable, of all credit support

 

·      Bankruptcy settlement agreement consents

 

 

 

Termination Rights

 

APA would terminate upon any of the following:

 

·      Mutual agreement of Buyer and Seller

 

·      If a Sale Order is not entered within 45 days of the conclusion of the
auction

 

·      If the Closing does not occur within 120 days from entry of the Sale
Order

 

·      Conversion to chapter 7 or dismissal of Seller’s bankruptcy cases

 

·      If the sale is prohibited by law

 

 

 

Miscellaneous

 

·      Representations, warranties and covenants (except those that by their
terms are to be performed after Closing) expire at Closing; no post-closing
indemnification

 

·      No assignment without consent

 

·      Parties entitled to specific performance

 

·      New York governing law (except as superseded by bankruptcy law)

 

·      Forum to be US Bankruptcy Court for the Southern District of NY,

 

8

--------------------------------------------------------------------------------


 

 

 

Poughkeepsie Division, or to the extent not applicable, federal court in
Southern District of NY

 

·      Waiver of jury trial

 

·      No consequential damages

 

9

--------------------------------------------------------------------------------